DISSENTING OPINION
Royse, P. J.
— I cannot agree with the majority opinion in this case. Appellee herein had the burden of establishing by a fair preponderance of substantial evidence with probative value that the work he was doing at the time of his injury was dangerous to life or limb, and that the original award was made by reason of the fraud' of appellant.
*24Substantial evidence means relevant evidence which a reasonable mind will accept as sufficient to support a conclusion. By probative value is meant evidence “Carrying quality of proof and having fitness to induce conviction.” Vonville, Et Ux v. Dexter, Trustee (1948), 118 Ind. App. 187, 208, 77 N. E. 2d 759 (Transfer denied). In other words, such evidence must have such convincing qualities as to give rise to something more than mere speculation or conjecture.
I do not believe the evidence set out in the majority opinion sustains either of the two facts which appellee had to prove . to sustain the award of the Board herein. Although there was evidence from- a number of packing companies regarding the meat grinder, there was no evidence it would be hazardous to a sixteen-year old boy who operated it as directed.
It is a well established principle of our law that a judgment will not be set aside for fraud unless the evidence of such fraud is clear .and positive. I know of no reason why this rule is not applicable to awards of the Industrial Board. In this case the evidence set out in the majority opinion does not meet this requirement. It seems to me there is not a scintilla of evidence that appellant did any act which constituted a fraud on appellee or the Industrial Board. Certainly omissions on the original report did not deceive the Board. With this report they had the statement of the Doctor as to the nature and extent of appellee’s injuries. They also knew his age and that the injury was caused by a meat grinder.
I believe the award should be reversed.
Achor, C. J., concurs in this opinion.
Note. — Reported in 106 N. E. 2d 484.